DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the toners disclosed in the examples, does not reasonably provide enablement for any toner having a ratio of TP2/TP1 as presented in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The instant invention is directed to a toner having a ratio of loss tangent (tan δ) measured during a first and second heating each of from 40 °C to 120 °C (TP2/TP1).  The ratio of loss tangent is from 1.47 to 2.35, which indicates a higher numeric loss tangent for the first heating than for the second heating in the specified ratio.

The specification teaches the first measurement (TP1) “indicate[s] that a change in the structure of the toner is caused by heating at the first measurement” (¶ [0024]).  As further discussed in ¶ [0025], “In the first measurement, as described in examples, the toner is not heated as much as possible and is molded into a pellet with no gap between the toners, and thus it is presumed that a sample having a ‘structure 1 formed of the high heat-resistant resin fine particle component unevenly distributed on the surface of the toner base particle as illustrated in Fig. 1 and the external additive’ is measured.”  In this same paragraph, the specification teaches “[s]ince the high heat-resistant resin fine particle component, which is a shell component having a higher molecular entanglement density than that of the central portion (core) component 2 of the toner base particle, forms a structure, in the first measurement, it is presumed that G' tends to be larger than G” when the toner behaves more resiliently, and thus tanδ (TP1) tends to be small.”  It is apparent form this disclosure that the measurement of TP1 is obtained through the use of a high heat-resistant resin fine particle component, which is a shell component having a higher molecular entanglement density than the toner core.  This feature is not specified in the claims.
With respect to TP2 as described in ¶ [0026], the requisite values are obtained in “a state in which the core component, the high heat-resistant resin fine particle component, and the external additive are melted and mixed by heating and shearing at the first measurement so as to form a mixture, and the composition is averaged as compared with that in the first measurement is measured.”  It is apparent from this disclosure the previously recited core component, high heat-resistant resin fine particle component as a shell, and external additive 
The specification cautions in ¶ [0027], “in a case where TP2/TP1 is large, the proportion in which a phase of the high heat-resistant resin fine particle (component) and the external additive forms a continuous phase at the first measurement is relatively high, and the rheological behavior of the structure appears so that G' is relatively large compared to G" (TP1 is relatively small).”  Further, “in a case where TP2/TP1 is small, the proportion in which the high heat-resistant resin fine particle and the external additive forms a continuous phase at the first measurement is relatively low, and the rheological behavior of the structure is less likely to appear so that G" is relatively large compared to G' (TP1 is relatively large).”  Again, these passages present guidance that the presence and relationship of the core particles, the high heat-resistant resin fine particle as a shell, and the external additive must be present to obtain the requisite TP2/TP1.
In fact, the specification makes further guidance noting that “[s]ince the above-described structure is formed of the high heat-resistant resin fine particle component and the external additive, it is important to measure the toner instead of measuring the toner base particles in this measurement” (¶ [0030]).  This teaching also makes clear specific toner components and structure must be present to obtain the requisite toner of the claims.
The recently filed Rule 132 declaration further strengthens the lack of enablement of the claims as presented.  As noted in the last Office action with respect to the discussion of JP 2014-209188, the document discloses a toner comprising toner base particles having a core-shell structure. The core comprises a binder resin and a colorant. The shell comprises resin fine particle containing a release agent attached to the surface of the core particle (JP ¶¶ [0015], [0200], [0209]; Example 3; Table 1). In Example 3, the toner comprises toner base particles and an external additive comprising silica fine particles (JP ¶¶ [0197] and [0200]). The core resin, shell resin particles, and external additives are each within the scope of those disclosed by the instant specification.  Applicant did not appear to traverse these findings in response to the last Office action.  Rather, applicant stressed in the remarks and showed by the evidence that the presence and amount of a wax (i.e., releasing agent) in the core and the shell directly affects the ratio TP1/TP2 to such an extent that the prior art toner would not meet the requirements of the claims.  The Examiner notes all inventive toners require a specific wax in specific amounts for the polymer primary particles for the core and shell (see Tables 1 and 6; JP ¶¶ [0202], [0209], [0220]).
The instant specification discloses the wax as being result affecting for the maximum exothermic peak (Td) as it relates to fixibility (¶¶ [[0085] – [0087]).  The specification also teaches the wax and its amounts as providing an offset prevention effect to the toner (¶¶ [0104] – [0106]).  The specification makes no disclosure that the wax and its amounts would affect each of TP1 and TP2 of the toner.  There is also no guidance in the specification of how to select the wax and its amounts for each of the core and/or shell resin particles so that the artisan would obtain a toner within the scope of the claims.  It is apparent that the wax directly affects each of TP1 and TP2 to such an extent that guidance is required for the artisan to practice the invention, but this guidance is missing from the disclosure for the scope of the claims.
The overall teachings in the specification show the above discussed core component, above discussed high heat-resistant resin fine particle component as a shell, and above discussed external additive are required to obtain the claimed TP2/TP1 ratio.  The evidence in the Rule 132 declaration also shows the wax characteristics are also critical to obtaining the TP2/TP1 ratio.  The artisan would be faced with undue experimentation to obtain a reasonable breadth of the claimed invention without specifying the composition and structural characteristics of the toner.
The nature of the invention is such that the toner must function as an electrostatic charge image developing toner and have the requisite TP2/TP1 ratio.  Although the level of skill in the art is high with many workers having advanced degrees and/or years of relevant experience, the specification and supporting art provide no guidance of how to obtain the claimed TP2/TP1 for a toner of any composition or structure.  
The instant claims are not enabled because they do not require a core component, a high heat-resistant resin fine particle component as a shell, and an external additive.  A single particulate binder resin falls within the scope of “an electrostatic charge image developing toner”.  There is no guidance of how to obtain the claimed TP2/TP1 for all electrostatic charge image developing toners where a wax is present.
It appears only those toners exemplified in the specification are enabled.

Response to Amendment
New claims 20-23 have written description at specification ¶ [0033].

Terminal Disclaimer
The terminal disclaimer filed on 26 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,551,755 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The double patenting rejection over this patent is withdrawn based on the terminal disclaimer.

Conclusion
The previously applied art rejection is overcome by applicant’s Rule 132 declaration.  The section 101 rejection is withdrawn based on cancelation of claims 11-13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        7 April 2021